Citation Nr: 0029494	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  94-48 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from March 1969 to February 
1970.

This appeal arises from a May 1994 rating decision of the 
Detroit, Michigan Regional Office (RO).  The case was 
remanded from the Board to the RO in January 1998 for 
additional development of the evidence and for due process 
reasons.


FINDING OF FACT

The veteran is precluded from performing all forms of 
substantially gainful employment as a result of her service 
connected disability.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability due to service connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

A total disability rating based on individual unemployability 
may be assigned when, in the judgment of the rating agency, 
there is any impairment of mind or body sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, 
in determining whether an individual is unemployable by 
reason of service connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.  

The veteran is service connected for paranoid type 
schizophrenia evaluated as 50 percent disabling.  The 50 
evaluation has been in effect from November 1996.  

The Board is satisfied that all relevant facts have been 
properly developed and that no further development is 
required to comply with the duty to assist under 38 U.S.C.A. 
§ 5107.  In this regard, the case was remanded to the RO in 
January 1998 to obtain all current treatment records.  As all 
current treatment records have been obtained and as the 
veteran has been afforded a VA psychiatric examination to 
include an opinion as to her employability, the Board 
concludes that the duty to assist under 38 U.S.C.A. § 5107 
has been met.

The veteran filed the instant claim for TDIU benefits in 
March 1994.  A statement from her employer, shows that the 
veteran had worked for VA from November 1992 to March 1993 as 
a program clerk (when it was determined that she could not 
function in this job) and from August 1993 to January 1994 as 
a food service worker (at which time it was determined that 
she was still not performing adequately).  She had been 
working 4 days a week for a total of 20 hours.  The veteran 
indicated that she was terminated from her position because 
she couldn't handle the pressure due to her nervous 
condition.  The veteran has a high school education.

On VA psychiatric examination in April 1994, it was reported 
that the veteran had worked in the file room but she was 
accused of making filing errors; she was transferred to the 
switchboard, but was only partially trained and did poorly; 
and then she was transferred to the dietetic service where 
she was assigned a job coach.  She felt that she was doing 
okay, but was abruptly terminated in January 1994.  The 
diagnosis was paranoid type schizophrenia, mild or in partial 
remission; possible elements of post-traumatic stress 
disorder; and severity of psychosocial stressors was deemed 
as being from moderate to severe.  A Global Assessment of 
Functioning (GAF) score of 50 was assigned which represents 
serious depressive symptoms, marginal reality testing at 
times, and serious social and occupational dysfunction.  The 
veteran appeared to be able to handle her pension funds in 
her own best interests.  As to employability, it seemed 
unlikely that the veteran could secure or maintain employment 
in her current adjustment.   

On VA psychiatric examination in January 1996, it was 
reported that the veteran worked part time (four hours a day) 
for the Iron Mountain VA in nutrition food services.  She 
received no ongoing psychiatric care and took no psychiatric 
medication at that time.  The veteran was deemed to be fully 
capable  of managing her own benefit payments without 
restriction.  The diagnoses were paranoid type schizophrenia 
with superimposed dysthymia disorder.  A current GAF score of 
45 was assessed.

On VA psychiatric examination in February 1997, it was 
reported that the veteran was currently employed part time (4 
hours a day) in the food and nutrition department at the Iron 
Mountain VA.  She had maintained this position for 2 years 
and things appeared to be going well for her.  She attended 
church regularly.  She had not been hospitalized for 
psychiatric disability since being discharged from service.  
She was not currently taking medication and she expressed an 
interest in scheduling a mental health care appointment.  The 
veteran was capable of spending her benefits in her own best 
interests.  The diagnosis was paranoid schizophrenia.  A GAF 
score of 45 was assigned.

By rating decision in June 1998, a 50 percent evaluation was 
assigned for paranoid schizophrenia effective from November 
1996.

Received in March 1999 were Social Security Administration 
(SSA) records which include a May 1994 determination which 
shows that the veteran was deemed to be disabled as of June 
1991 solely due to retinitis pigmentosa.  No other 
disability, to include the service connected psychiatric 
disability, was reported as playing a role in the SSA 
disability determination.  In January 1996, the SSA 
determined that the veteran continued to be disabled due to 
retinitis pigmentosa.  The SSA finding as to disability, 
therefore, is not relevant to the Board's current inquiry as 
to whether the veteran is unemployable due to her service 
connected psychiatric disability.

On VA psychiatric examination in September 1999, it was 
reported that the veteran had not been on psychotropic 
medications over the past 7 years.  She had been depressed 
over the last year and she experienced crying spells.  The 
veteran currently worked at the Iron Mountain VA center in 
the hospital kitchen.  She had been so employed for the past 
9 and one half years.  She worked 20 hours a week.  The 
veteran stated that she enjoyed working and that her job was 
a major source of fulfillment.  Although the veteran was not 
taking psychotropic medication she stated that she would like 
to.  She felt that she needed help.  The diagnosis was 
schizoaffective disorder, depressed phase, with a history of 
psychosis.  A GAF score of 50 was assessed.  There was some 
question whether the veteran would be able to manage a 
different job for 40 hours a week or whether the veteran 
could tolerate an increase in her current job hours.  It was 
felt that the veteran would likely find this stressful and a 
breakdown might result.  

On the other hand, the veteran seemed to be managing rather 
well with her current level of workload, though extra hours 
probably could be managed in the right setting.  Such a 
setting would have to be relatively conflict free as well as 
nurturing and supportive.  It was felt that psychiatric 
treatment to include psychotropic medications and individual 
counseling would be of great advantage.  It was felt that the 
veteran should pursue treatment at some facility.  At this 
point, the veteran was probably working as hard as she was 
able to in a part time job.  A move to a full time job 
without medication or psychiatric services would likely lead 
to a decompensation.  

It was therefore opined that the veteran's condition hindered 
her from seeking full time substantially gainful employment.  
Should the veteran seek psychiatric treatment and be 
stabilized on appropriate psychotropic medication along with 
individual counseling, it was opined that she might very well 
be able to seek full time employment.

A December 1999 statement from Northpointe Behavioral 
Healthcare indicates that the veteran was seen in October 
1999 for psychosocial assessment.  Subsequent appointments 
were arranged but the veteran did not attend.  Future 
treatment sessions were offered to the veteran.

A June 2000 employment statement shows that the veteran had 
been employed with VA since November 1992 as a food service 
worker.  She worked 20 hours a week.  It was noted that due 
to the veteran's disability, a work position had been 
modified to accommodate the veteran.

The veteran is service connected for psychiatric disability 
evaluated as 50 percent disabling.  Service connection is not 
in effect for any additional disability.  She contends that 
she is rendered unemployable due to her service connected 
disability.  The evidence of record supports this claim.  

Upon review of the claims file, and after resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the assignment of TDIU benefits.  The 
record shows that the veteran has been employed since the 
early 1990s as a food service worker at a VA facility.  She 
successfully works 20 hours a week in this employment; 
however, the road to successfully placing the veteran in this 
employment was difficult at best.  When she started working 
in food services, she was assigned a "job coach" who 
provided personal attention to facilitate the veteran's 
adjustment to her employment.  In addition, the actual 
position that the veteran performs was modified to 
accommodate the veteran's ability to work considering her 
psychiatric disability.  

On VA psychiatric examination in April 1994, the examiner 
assigned a GAF score of 50 and opined that it was unlikely 
that the veteran could secure or maintain employment in her 
current adjustment.  The veteran's most recent VA psychiatric 
examination was conducted in September 1999.  The examiner 
opined that if the veteran attempted to perform in a full 
time job, such a move would likely lead to a decompensation 
or breakdown.  The examiner assigned a GAF score of 50 which 
represents an individual who has serious symptoms and would 
be unable to keep a job.  It is apparent from the record that 
VA psychiatric examiners have consistently opined that the 
veteran would be unable to hold a permanent position due to 
the severity of her psychiatric symptoms.  She has managed to 
perform part time employment with VA only with personal 
coaching in a job that was modified for her in consideration 
of her psychiatric disability.  

Accordingly, after reviewing the clinical record and 
resolving any remaining reasonable doubt in the veteran's 
favor, the Board finds that the veteran is precluded from 
performing all forms of substantially gainful employment due 
to her service 
connected psychiatric disability.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability is 
granted, subject to the law and regulations governing 

the payment of monetary benefits.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


